805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael LOCKHART, Plaintiff-Appellant,v.W.P. ROGERS;  Cpl. Edwards;  Lt. Richardson;  Cpl. Banks;C/O Ferguson;  C/O Woodson, Defendants-Appellees.
No. 86-7224.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1986.Decided Nov. 14, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., District Judge.  (C/A No. 86-0104)
Michael Lockart, appellant pro se.
Mary Sue Terry, Office of the Attorney General, for appellees.
E.D.Va.
DISMISSED.
Before PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Michael Lockhart appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 claim.  The district court dismissed the action without prejudice due to Lockhart's failure to pay the required court costs.  We dismiss.


2
In his initial complaint, filed February 12, 1986, Lockhart petitioned the court to allow him to proceed in forma pauperis.  The court determined that a partial fee of $19.05, fifteen percent of the amount deposited in Lockhart's account, should be paid.  On May 28, 1986, the court ordered Lockhart to either pay the required fee or to file a written explanation of any special circumstances which would justify a reduction in the stated fee.  On July 29, 1986, after no response was received from Lockhart, the court dismissed the action.  On August 5, 1986, Lockhart filed his notice of appeal.  In the appeal, Lockhart alleges that he was unable to pay the filing fee due to the cost of acquiring personal hygiene items and legal supplies.


3
The district court fully complied with the requirements of Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), in its determination as to the amount of the filing fee.  Lockhart was notified that failure to respond to the court's order within 30 days would result in dismissal.  On July 29, 1986, 60 days after the court issued its order, the case was correctly dismissed.  The allegations which Lockhart asserts in his appeal were not presented to the lower court.  Questions not raised in the district court will not be noticed on appeal, in the absence of exceptional circumstances.  United States v. One 1971 Mercedes Benz 2-Door Coupe, Serial No. 11304412023280, 542 F.2d 912, 915 (4th Cir.1976).


4
Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
DISMISSED.